Barnard, P. J.:
There is proof tending to show, and which may be said to clearly •establish, the fact that the mob or body of men engaged in the •destruction of the plaintiff’s shanty and contents were frenzied by ¡strong drink; that the same was sold to the men without license ,(and license would be no protection) by the plaintiff; that the anger ,of the men was excited by a refusal to contine the sale longer, either because they had no more money or because they were getting too .turbulent; that something like an hour afterwards these drunken .and furious men returned to the shanty and burned it down with its .contents. It seems to me that the true meaning of the statute is that if a mob be maddened by the voluntary and unlawful act of .the claimant and the destruction of his property is the result, a good •defense exists in favor of the city or. county when' sued for the injury occasioned by the mob. No action will be supported “ if such .destruction or injury of property was occasioned or in any manner .aided, sanctioned or permitted by the carelessness or negligence of .such person.” If these men had destroyed the property of another person, such person could recover the damages under the civil ■damage act. He should be made liable for his own property thus •destroyed as against the county.
Judgment reversed and a new trial granted, costs to abide event.
Pratt, J., concurred; Dykman, J., not sitting.
Judgment reversed and new trial granted, costs to abide event.